      Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 1 of 26 PageID 916
                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                   George C. Young Courthouse and Federal Building
                                             401 West Central Boulevard
                                                 Orlando, FL 32801
                                               www.flmd.uscourts.gov
Elizabeth M. Warren                                                                               Benjamin C. Wynn
Clerk of Court                                                                             Orlando Division Manager


DATE:          February 24, 2021

TO:            Clerk, U.S. Court of Appeals for the Eleventh Circuit

REVIVAL CHIROPRACTIC LLC,

                       Plaintiff,

v.                                                             Case No: 6:19-cv-445-PGB-LRH

ALLSTATE INSURANCE COMPANY and
ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY,

                       Defendants.


U.S.C.A. Case No.:             TBD

•       Honorable Paul G. Byron, United States District Judge appealed from.

•       Appeal filing fee was not paid. Upon filing a notice of appeal, the appellant must pay the district clerk
        all required fees. The district clerk receives the appellate docket fee on behalf of the court of appeals. If
        you are filing informa pauperis, a request for leave to appeal in forma pauperis needs to be filed with the
        district court.

•       Copy of Notice of Appeal, docket entries, judgment and/or order appealed from.



                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/MJ, Deputy Clerk
Case
Case6:19-cv-00445-PGB-LRH
     6:19-cv-00445-PGB-LRH Document
                           Document104
                                    103 Filed
                                        Filed02/24/21
                                              02/22/21 Page
                                                       Page21of
                                                              of26
                                                                 3 PageID
                                                                   PageID913
                                                                          917




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                           Case No. 6:19-cv-00445-PGB-LRH

 REVIVAL CHIROPRACTIC LLC
 A/A/O JAZMINE PADIN AND
 NATALIE RIVERA,

             Plaintiffs,
 vs.

 ALL STATE INSURANCE COMPANY
 AND ALLSTATE PROPERTY AND
 CASUALTY INSURANCE COMPANY,

             Defendants.
                                       /

                            NOTICE OF CROSS APPEAL

       NOTICE is hereby given that the Plaintiffs, REVIVAL CHIROPRACTIC

 LLC A/A/O JAZMINE PADIN and NATALIE RIVERA, appeal to the United States

 Court of Appeals for the Eleventh Circuit the following Order and Judgments:

       1.    Court’s Order denying Plaintiffs’ Motion for Class Certification,

             Appointment of Class Representative and Class Counsel, and Notice

             to Class Members [D.E. 78].
Case
Case6:19-cv-00445-PGB-LRH
     6:19-cv-00445-PGB-LRH Document
                           Document104
                                    103 Filed
                                        Filed02/24/21
                                              02/22/21 Page
                                                       Page32of
                                                              of26
                                                                 3 PageID
                                                                   PageID914
                                                                          918




      2.    Final Judgment dated January 22, 2021 to the extent it denies

            Plaintiffs’ Class Certification [D.E. 93].

      DATED February 19, 2021.

                                By: /s/ Lawrence M. Kopelman
                                Lawrence M. Kopelman, Esq.
                                Florida Bar No. 288845
                                LAWRENCE M. KOPELMAN, P.A.
                                7900 Peters Road, Suite B-200
                                Ft. Lauderdale, FL 33324
                                Telephone: (954) 462-6855
                                Email: LMK@kopelblank.com
                                Attorney for Plaintiffs



                                /s/ Alyson M. Laderman
                                ALYSON M. LADERMAN, ESQ.
                                Florida Bar No. 0657980
                                BLOODWORTH LAW, PLLC
                                801 N. Magnolia Avenue, Suite 216
                                Orlando, FL 32803
                                Telephone: (407) 777-8541
                                Primary: ALaderman@LawyerFightsForYou.com
                                Secondary: MAcevedo@LawyerFightsforYou.com
                                Attorney for Plaintiffs




                                          2
Case
Case6:19-cv-00445-PGB-LRH
     6:19-cv-00445-PGB-LRH Document
                           Document104
                                    103 Filed
                                        Filed02/24/21
                                              02/22/21 Page
                                                       Page43of
                                                              of26
                                                                 3 PageID
                                                                   PageID915
                                                                          919




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 19, 2021, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that

 the foregoing document is being served this day on all counsel of record identified

 on the attached Service List in the manner specified, either via transmission of

 Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel or parties who are not authorized to electronically

 receive Notices of Electronic Filing.

                                 /s/ Alyson M. Laderman
                                 ALYSON M. LADERMAN, ESQ.
                                 Florida Bar No. 0657980
                                 BLOODWORTH LAW, PLLC
                                 801 N. Magnolia Avenue, Suite 216
                                 Orlando, FL 32803
                                 Telephone: (407) 777-8541
                                 Primary: ALaderman@LawyerFightsForYou.com
                                 Secondary: MAcevedo@LawyerFightsforYou.com
                                 Attorney for Plaintiff



                                   SERVICE LIST

 Alexandra J. Schultz                    Peter J. Valeta
 Cozen O’Connor                          Cozen O’Connor
 One North Clematis Street, Suite 510    123 N. Upper Wacker Drive, Suite 1800
 West Palm Beach, FL 33401               Chicago, IL 60606
 Email: aschultz@cozen.com               Email: pvaleta@cozen.com
 Phone: 561-515-5250                     Phone: 312-474-7895

                                           3
Electronic Case Filing | U.S. District Court - Middle District of Florida       https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
                Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 5 of 26 PageID 920

                                                                                                      APPEAL, CLOSED, MEDIATION

                                                  U.S. District Court
                                          Middle District of Florida (Orlando)
                                  CIVIL DOCKET FOR CASE #: 6:19-cv-00445-PGB-LRH


          Revival Chiropractic LLC, etc. v. Allstate Insurance Company et                   Date Filed: 03/07/2019
          al                                                                                Date Terminated: 01/22/2021
          Assigned to: Judge Paul G. Byron                                                  Jury Demand: None
          Referred to: Magistrate Judge Leslie R. Hoffman                                   Nature of Suit: 110 Insurance
          Demand: $5,000,000                                                                Jurisdiction: Diversity
          Case in other court: Circuit Court of the Ninth Judicial Circuit,
                              2019-CA-000940
          Cause: 28:1441 Notice of Removal-Insurance Contract
          Plaintiff
          Revival Chiropractic LLC                                          represented by Alyson M. Laderman
          on behalf of                                                                     Bloodworth Law, PLLC
          Jazmine Padin                                                                    801 N. Magnolia Ave., Ste. 216
          on behalf of                                                                     Orlando, FL 32803
          Natalie Rivera                                                                   407-512-4394
                                                                                           Email:
                                                                                           ALaderman@LawyerFightsForYou.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                            Lawrence M. Kopelman
                                                                                            Lawrence M. Kopelman, Esq.
                                                                                            Suite 500
                                                                                            One West Las Olas Blvd
                                                                                            Fort Lauderdale, FL 33301
                                                                                            954/462-6855
                                                                                            Fax: 954/462-6899
                                                                                            Email: lmk@kopelblank.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED


          V.
          Defendant
          Allstate Insurance Company                                        represented by Alexandra Jordan Schultz
                                                                                           Cozen O'Connor
                                                                                           Suite 510
                                                                                           1 N Clematis St
                                                                                           West Palm Beach, FL 33401
                                                                                           Email: aschultz@cozen.com
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED



1 of 11                                                                                                                             2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida       https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
                Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 6 of 26 PageID 921


                                                                                            Peter James Valeta
                                                                                            Cozen O'Connor
                                                                                            Suite 1800
                                                                                            123 W Wacker Dr
                                                                                            Chicago, IL 60606
                                                                                            312-474-7895
                                                                                            Fax: 312-878-2022
                                                                                            Email: pvaleta@cozen.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED

          Defendant
          Allstate Property and Casualty                                    represented by Alexandra Jordan Schultz
          Insurance Company                                                                (See above for address)
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                            Peter James Valeta
                                                                                            (See above for address)
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED


           Date Filed            #    Docket Text
           03/07/2019             1 COMPLAINT and NOTICE OF REMOVAL from Circuit Coourt of Ninth Judicial
                                    Circuit in and For Orange County, Florida, case number 2019-CA-000940 filed in State
                                    Court on 1/23/2019. Filing fee $ 400, receipt number 113A-15212920 filed by Allstate
                                    Property and Casualty Insurance Company, Allstate Insurance Company.
                                    (Attachments: # 1 State Court COMPLAINT Exhibit 1 - State Court Complaint, # 2
                                    State Court Docket Sheet State Court Docket Sheet, # 3 State Court Other Documents
                                    State Court Other Documents, # 4 Civil Cover Sheet Civil Cover Sheet, # 5 Exhibit 2 -
                                    Sunbiz Documents, # 6 Exhibit 3 - Declaration of Steve Stover)(Schultz, Alexandra)
                                    (Entered: 03/07/2019)
           03/07/2019             2 NEW CASE ASSIGNED to Judge Paul G. Byron and Magistrate Judge Leslie R.
                                    Hoffman. New case number: 6:19-cv-445-Orl-40LRH. (SJB) (Entered: 03/07/2019)
           03/08/2019             3 Unopposed MOTION for Extension of Time to File Answer re 1 Notice of Removal by
                                    Allstate Insurance Company, Allstate Property and Casualty Insurance Company.
                                    (Schultz, Alexandra) Motions referred to Magistrate Judge Leslie R. Hoffman.
                                    (Entered: 03/08/2019)
           03/08/2019             4 ORDER granting 3 Motion for Extension of Time to Answer or respond to
                                    Plaintiff's complaint. Response due 3/29/2019. Signed by Magistrate Judge Leslie
                                    R. Hoffman on 3/8/2019. (MKH) (Entered: 03/08/2019)
           03/08/2019             5 NOTICE to counsel (Peter J. Valeta) of Local Rule 2.01 (signed by deputy clerk). (AC)
                                    (Entered: 03/08/2019)
           03/11/2019             6 RELATED CASE ORDER AND NOTICE of designation under Local Rule 3.05 -
                                    track 2. The Notice of Pendency of Other Actions shall be filed within fourteen


2 of 11                                                                                                                             2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
                Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 7 of 26 PageID 922

                                      (14) days from the date of this Order. Signed by Judge Paul G. Byron on
                                      3/11/2019. (GNB) copies e-mailed (Entered: 03/11/2019)
           03/11/2019             7 INTERESTED PERSONS ORDER. The Certificate of Interested Persons shall be
                                    filed within fourteen (14) days from the date of this Order. Signed by Judge Paul
                                    G. Byron on 3/11/2019. (GNB) copies e-mailed (Entered: 03/11/2019)
           03/13/2019             8 ORDER: The parties are DIRECTED to confer regarding deadlines pertinent to a
                                    motion for class certification and advise the Court of agreeable deadlines in their
                                    case management report. The deadlines should include a deadline for (1)
                                    disclosure of expert reports - class action, plaintiff, and defendant; (2) discovery -
                                    class action; (3) motion for class certification; (4) response to motion for class
                                    certification; and (5) reply to motion for class certification. Signed by Judge Paul
                                    G. Byron on 3/13/2019. (MMW) (Entered: 03/13/2019)
           03/22/2019             9 CERTIFICATE of interested persons and corporate disclosure statement re 7
                                    Interested persons order by Allstate Insurance Company, Allstate Property and
                                    Casualty Insurance Company identifying Corporate Parent The Allstate Corporation,
                                    Corporate Parent Allstate Insurance Holdings, LLC for Allstate Insurance Company,
                                    Allstate Property and Casualty Insurance Company.. (Schultz, Alexandra) (Entered:
                                    03/22/2019)
           03/22/2019           10 Joint MOTION to extend time to meet and to file the Case Management Report ,
                                   MOTION to Appear Telephonically at the Case Mangement Conference by Allstate
                                   Insurance Company, Allstate Property and Casualty Insurance Company, Revival
                                   Chiropractic LLC (Schultz, Alexandra) Motions referred to Magistrate Judge Leslie R.
                                   Hoffman. Modified on 3/25/2019 (DMA). (Entered: 03/22/2019)
           03/22/2019            11 NOTICE of pendency of related cases re 6 Related case order and track 2 notice per
                                    Local Rule 1.04(d) by Allstate Insurance Company, Allstate Property and Casualty
                                    Insurance Company. Related case(s): No (Schultz, Alexandra) (Entered: 03/22/2019)
           03/25/2019           12 NOTICE of pendency of related cases re 6 Related case order and track 2 notice per
                                   Local Rule 1.04(d) by Revival Chiropractic LLC. Related case(s): no (Laderman,
                                   Alyson) (Entered: 03/25/2019)
           03/25/2019           13 CERTIFICATE of interested persons and corporate disclosure statement re 7
                                   Interested persons order by Revival Chiropractic LLC. (Laderman, Alyson) (Entered:
                                   03/25/2019)
           03/26/2019           14 ORDER granting 10 Motion to extend time; Motion to Appear Telephonically.
                                   The deadline for the parties to conduct the Case Management Conference is
                                   extended to April 15, 2019. The parties shall file their Case Management Report
                                   no later than April 22, 2019. Signed by Magistrate Judge Leslie R. Hoffman on
                                   3/26/2019. (MKH) (Entered: 03/26/2019)
           03/26/2019                 Set/reset deadlines: Case management report due by 4/22/2019 (DMA) (Entered:
                                      03/26/2019)
           03/28/2019           15 DEFENDANTS' ANSWER and affirmative defenses to Complaint by Allstate
                                   Insurance Company, Allstate Property and Casualty Insurance Company.(Schultz,
                                   Alexandra) (Entered: 03/28/2019)
           04/19/2019           16 CASE MANAGEMENT REPORT. (Laderman, Alyson) (Entered: 04/19/2019)




3 of 11                                                                                                                         2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
                Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 8 of 26 PageID 923

           04/23/2019           17 ENDORSED ORDER re: 16 Case Management Report. This case will not be set
                                   any later than on the November 2020 trial term. The parties are DIRECTED to
                                   meet and confer telephonically and file an amended case management report on
                                   or before May 7, 2019. Signed by Judge Paul G. Byron on 4/23/2019. (MMW)
                                   (Entered: 04/23/2019)
           04/23/2019                 Reset deadline: Amended Case management report due by 5/7/2019. (AC) (Entered:
                                      04/24/2019)
           05/07/2019           18 CASE MANAGEMENT REPORT. (Schultz, Alexandra) (Entered: 05/07/2019)
           05/08/2019           19 CASE MANAGEMENT AND SCHEDULING ORDER. Signed by Judge Paul G.
                                   Byron on 5/8/2019. (MMW) (Entered: 05/08/2019)
           05/08/2019                 Set scheduling order deadlines: Amended Pleadings due by 6/14/2019, Joinder of
                                      Parties due by 6/14/2019, Discovery due by 2/28/2020, Dispositive motions due by
                                      4/30/2020, Pretrial statement due by 8/25/2020, All other motions due by 9/1/2020,
                                      Final Pretrial Conference set for 9/22/2020 at 03:00 PM in Orlando Courtroom 4 B
                                      before Judge Paul G. Byron, Bench Trial set for 10/5/2020 at 09:00 AM in Orlando
                                      Courtroom 4 B before Judge Paul G. Byron., Conduct mediation hearing by 3/30/2020.
                                      Lead counsel to coordinate dates., Defendant disclosure of expert report due by
                                      1/31/2020, Plaintiff disclosure of expert report due by 12/23/2019. (AC) (Entered:
                                      05/09/2019)
           05/08/2019           20 CASE REFERRED to Mediation. (AC) (Entered: 05/09/2019)
           05/21/2019           21 NOTICE of mediation to be held on February 7, 2020 before Lewis N. Jack, Jr.
                                   (Schultz, Alexandra) Modified on 5/22/2019 (AC). (Entered: 05/21/2019)
           05/21/2019           22 ENDORSED ORDER regarding 21 Notice of Mediation. The selected mediator
                                   Lewis N. Jack, Jr. is not on the Middle District's list of approved mediators. The
                                   parties are DIRECTED to select an approved mediator and file a supplemental
                                   notice of mediation on or before May 28, 2019. Signed by Judge Paul G. Byron on
                                   5/21/2019. (MMW) (Entered: 05/21/2019)
           05/28/2019           23 NOTICE of mediation to be held on February 7, 2020 before Nicholas A. Shannin.
                                   (Laderman, Alyson) Modified on 5/29/2019 (AC). (Entered: 05/28/2019)
           09/09/2019           24 STIPULATION for Briefing Schedule on Parties' Cross Motions for Summary
                                   Judgment by Allstate Insurance Company, Allstate Property and Casualty Insurance
                                   Company. (Attachments: # 1 Text of Proposed Order)(Schultz, Alexandra) Modified
                                   on 9/10/2019 (RDO). (Entered: 09/09/2019)
           09/10/2019           25 ENDORSED ORDER granting 24 Motion to Set Briefing Schedule. Each party's
                                   summary judgment motions shall be filed on October 2, 2019. Oppositions in
                                   response to the cross-movant's motion shall be filed on October 25, 2019. Reply
                                   briefs shall be filed on November 8, 2019. However, due to the high volume of
                                   pending dispositive motions in this division, the Court is not likely to resolve these
                                   motions until after the dispositive motions deadline set by the Case Management
                                   Scheduling Order.The parties are advised that during the pendency of their
                                   motions, discovery will not be stayed. Signed by Judge Paul G. Byron on
                                   9/10/2019. (SCM) (Entered: 09/10/2019)
           10/01/2019           26 JOINT STIPULATION of undisputed facts by all parties.(Attachments: # 1 Exhibit A,
                                   # 2 Exhibit B)(Schultz, Alexandra) Modified on 10/2/2019 (RDO). (Entered:



4 of 11                                                                                                                         2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
                Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 9 of 26 PageID 924

                                      10/01/2019)
           10/02/2019           27 First MOTION for summary judgment by Revival Chiropractic LLC. (Attachments: #
                                   1 Exhibit A to Plaintiff's Motion for Summary Judgment, # 2 Exhibit B to Plaintiff's
                                   Motion for Summary Judgment, # 3 Exhibit C to Plaintiff's Motion for Summary
                                   Judgment)(Laderman, Alyson) (Entered: 10/02/2019)
           10/02/2019           28 MOTION for summary judgment by Allstate Insurance Company, Allstate Property
                                   and Casualty Insurance Company. (Schultz, Alexandra) (Entered: 10/02/2019)
           10/02/2019           29 Amended MOTION for summary judgment by Revival Chiropractic LLC.
                                   (Attachments: # 1 Exhibit A to Plaintiff's Amended Motion for Summary Judgment, #
                                   2 Exhibit B to Plaintiff's Amended Motion for Summary Judgment, # 3 Exhibit C to
                                   Plaintiff's Amended Motion for Summary Judgment)(Laderman, Alyson) (Entered:
                                   10/02/2019)
           10/03/2019           30 ENDORSED ORDER finding as moot 27 Motion for Summary Judgment. The
                                   motion is rendered moot by the filing of the 29 Amended Motion for Summary
                                   Judgment. Signed by Judge Paul G. Byron on 10/3/2019. (SCM) (Entered:
                                   10/03/2019)
           10/25/2019           31 RESPONSE in Opposition re 28 MOTION for summary judgment filed by Revival
                                   Chiropractic LLC. (Kopelman, Lawrence) (Entered: 10/25/2019)
           10/25/2019           32 RESPONSE in Opposition re 29 Amended MOTION for summary judgment filed by
                                   Allstate Insurance Company, Allstate Property and Casualty Insurance Company.
                                   (Attachments: # 1 Exhibit A)(Valeta, Peter) (Entered: 10/25/2019)
           11/08/2019           33 REPLY in support of 29 Amended MOTION for summary judgment filed by Revival
                                   Chiropractic LLC. (Kopelman, Lawrence) Modified on 11/13/2019 (RDO). (Entered:
                                   11/08/2019)
           11/08/2019           34 REQUEST for oral argument re 29 Amended MOTION for summary judgment , 28
                                   MOTION for summary judgment by Revival Chiropractic LLC. (Kopelman,
                                   Lawrence) (Entered: 11/08/2019)
           11/08/2019           35 REPLY MEMORANDUM in support of 28 MOTION for summary judgment filed by
                                   Allstate Insurance Company, Allstate Property and Casualty Insurance Company.
                                   (Schultz, Alexandra) Modified on 11/13/2019 (RDO). (Entered: 11/08/2019)
           11/08/2019           36 REQUEST for oral argument re 29 Amended MOTION for summary judgment , 28
                                   MOTION for summary judgment by Allstate Insurance Company, Allstate Property
                                   and Casualty Insurance Company. (Schultz, Alexandra) (Entered: 11/08/2019)
           11/12/2019           37 ENDORSED ORDER re 34 and 36 Requests for Oral Argument. The Court takes
                                   note of the parties' requests and will set a hearing at a later date if it deems
                                   necessary. Signed by Judge Paul G. Byron on 11/12/2019. (SCM) (Entered:
                                   11/12/2019)
           01/15/2020           38 Amended NOTICE of mediation conference/hearing to be held on February 28, 2020
                                   at 9:30 am before Nicholas Shannin. (Kopelman, Lawrence) Modified on 1/16/2020
                                   (MEJ). (Entered: 01/15/2020)




5 of 11                                                                                                                         2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
               Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 10 of 26 PageID 925

           01/27/2020           39 Joint MOTION for Extension of Time to Complete Discovery and Exchange Expert
                                   Disclosures by Allstate Insurance Company, Allstate Property and Casualty Insurance
                                   Company. (Attachments: # 1 Text of Proposed Order)(Schultz, Alexandra) Motions
                                   referred to Magistrate Judge Leslie R. Hoffman. (Entered: 01/27/2020)
           01/28/2020           40 ENDORSED ORDER denying 39 Motion for Extension of Time to Complete
                                   Discovery. See Order 25. Signed by Judge Paul G. Byron on 1/28/2020. (SCM)
                                   (Entered: 01/28/2020)
           02/06/2020           41 Unopposed MOTION to Appear Telephonically at Mediation by Allstate Insurance
                                   Company, Allstate Property and Casualty Insurance Company. (Valeta, Peter) Motions
                                   referred to Magistrate Judge Leslie R. Hoffman. Modified on 2/7/2020 (MEJ).
                                   (Entered: 02/06/2020)
           02/06/2020           42 ORDER denying without prejudice 41 Motion to Appear Telephonically at
                                   Mediation. A renewed motion shall state the mediator's position on the request.
                                   Signed by Magistrate Judge Leslie R. Hoffman on 2/6/2020. (MKH) (Entered:
                                   02/06/2020)
           02/10/2020           43 Renewed Unopposed MOTION to Appear Telephonically at Mediation by Allstate
                                   Insurance Company, Allstate Property and Casualty Insurance Company. (Schultz,
                                   Alexandra) Motions referred to Magistrate Judge Leslie R. Hoffman. Modified on
                                   2/11/2020 (MEJ). (Entered: 02/10/2020)
           02/10/2020           44 ORDER granting 43 Renewed Motion to Appear Telephonically at Mediation.
                                   Signed by Magistrate Judge Leslie R. Hoffman on 2/10/2020. (MKH) Modified on
                                   2/11/2020 (MEJ). (Entered: 02/10/2020)
           02/28/2020           45 NOTICE of supplemental authority by Revival Chiropractic LLC. (Attachments: # 1
                                   Supplement case law in support of Plaintiff's Amended Motion for Summary Judgment
                                   (D.E. 29), # 2 Supplement case law in support of Plaintiff's Amended Motion for
                                   Summary Judgment (D.E. 29))(Laderman, Alyson) (Entered: 02/28/2020)
           03/04/2020           46 NOTICE of supplemental authority re 28 MOTION for summary judgment by Allstate
                                   Insurance Company, Allstate Property and Casualty Insurance Company.
                                   (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Schultz, Alexandra) (Entered: 03/04/2020)
           03/05/2020           47 ORDER denying 28 Motion for Summary Judgment; granting 29 Motion for
                                   Summary Judgment. The Clerk of Court is DIRECTED to enter judgment in
                                   favor of Plaintiff Revival Chiropractic LLC and against Defendants Allstate
                                   Insurance Company and Allstate Property and Casualty Insurance Company.
                                   Signed by Judge Paul G. Byron on 3/5/2020. (SCM) (Entered: 03/05/2020)
           03/06/2020           48 JUDGMENT in favor of Revival Chiropractic LLC against Allstate Insurance
                                   Company and Allstate Property and Casualty Insurance Company. ( Signed by Deputy
                                   Clerk) (RDO) (Entered: 03/06/2020)
           04/02/2020           49 MOTION for Certification for Interlocutory Appeal under 28 U.S.C. § 1292(b) by
                                   Allstate Insurance Company, Allstate Property and Casualty Insurance Company.
                                   (Valeta, Peter) Modified on 4/3/2020 (ARJ). (Entered: 04/02/2020)
           04/08/2020           50 First MOTION to Certify Class by Revival Chiropractic LLC. (Laderman, Alyson)
                                   (Entered: 04/08/2020)




6 of 11                                                                                                                         2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
               Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 11 of 26 PageID 926

           04/13/2020           51 RESPONSE in Opposition re 49 MOTION for Miscellaneous Relief, specifically
                                   DEFENDANTS' MOTION FOR CERTIFICATION FOR INTERLOCUTORY
                                   APPEAL UNDER 28 U.S.C. § 1292(b) filed by Revival Chiropractic LLC.
                                   (Laderman, Alyson) (Entered: 04/13/2020)
           04/29/2020           52 ORDER denying 49 Motion for Certification for Interlocutory Appeal. Signed by
                                   Judge Paul G. Byron on 4/29/2020. (SCM) (Entered: 04/29/2020)
           05/14/2020           53 ORDER TO SHOW CAUSE as to Revival Chiropractic LLC. Plaintiff has failed
                                   to comply with this Court's Order (Doc. No. 19) requiring a report on the
                                   outcome of the mediation conference in this case. Plaintiff shall SHOW CAUSE
                                   and file its response to said Order within fourteen (14) days from the date of this
                                   Order. Failure to comply with this Order may result in dismissal without
                                   prejudice or other appropriate sanctions. Signed by Judge Paul G. Byron on
                                   5/14/2020. (GNB) copies e-mailed (Entered: 05/14/2020)
           05/14/2020           54 MEDIATION report Hearing held on February 28, 2020. Hearing outcome: Impasse..
                                   (Shannin, Nicholas) (Entered: 05/14/2020)
           05/15/2020           55 RESPONSE re 53 Order to show cause filed by Revival Chiropractic LLC. (Laderman,
                                   Alyson) (Entered: 05/15/2020)
           05/18/2020           56 ENDORSED ORDER discharging 53 Order to show cause. Signed by Judge Paul
                                   G. Byron on 5/18/2020. (GNB) copies e-mailed (Entered: 05/18/2020)
           07/01/2020           57 Unopposed MOTION to File Excess Pages by Allstate Insurance Company, Allstate
                                   Property and Casualty Insurance Company. (Valeta, Peter) (Entered: 07/01/2020)
           07/02/2020           58 ENDORSED ORDER granting 57 Motion to File Excess Pages. Signed by Judge
                                   Paul G. Byron on 7/2/2020. (SCM) (Entered: 07/02/2020)
           07/06/2020           59 RESPONSE in Opposition re 50 First MOTION to Certify Class filed by Allstate
                                   Insurance Company, Allstate Property and Casualty Insurance Company. (Valeta,
                                   Peter) (Entered: 07/06/2020)
           07/08/2020           60 MOTION for Miscellaneous Relief, specifically Leave to File Reply to Opposition
                                   [D.E. 59] by Revival Chiropractic LLC. (Laderman, Alyson) (Entered: 07/08/2020)
           07/08/2020           61 ENDORSED ORDER granting 60 Motion for Leave to File a Reply. Reply is not
                                   to exceed twenty (20) pages and is due on or before August 3, 2020. Signed by
                                   Judge Paul G. Byron on 7/8/2020. (SCM) (Entered: 07/08/2020)
           07/09/2020                 Set/reset deadlines/hearings: Replies due by 8/3/2020. (MEJ) (Entered: 07/09/2020)
           07/23/2020           62 REPLY to Response to Motion re 50 First MOTION to Certify Class filed by Revival
                                   Chiropractic LLC. (Attachments: # 1 Exhibit Allstate Affidavits and Settlement
                                   Agreement in Pierce)(Laderman, Alyson) (Entered: 07/23/2020)
           08/08/2020           63 NOTICE of supplemental authority re 59 Response in Opposition to Motion for Class
                                   Certification by Allstate Insurance Company, Allstate Property and Casualty
                                   Insurance Company. (Attachments: # 1 Exhibit A)(Schultz, Alexandra) (Entered:
                                   08/08/2020)
           08/19/2020           64 MOTION for Miscellaneous Relief, specifically Leave to File Response to Notice of
                                   Filing Supplemental Authority [D.E. 63] by Revival Chiropractic LLC. (Laderman,
                                   Alyson) (Entered: 08/19/2020)



7 of 11                                                                                                                         2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
               Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 12 of 26 PageID 927

           08/19/2020           65 ENDORSED ORDER granting 64 Motion for Leave to File a Reply. Reply not to
                                   exceed four pages and must be filed on or before Friday, August 21, 2020. Signed
                                   by Judge Paul G. Byron on 8/19/2020. (SCM) (Entered: 08/19/2020)
           08/19/2020            66 NOTICE OF RESCHEDULING HEARINGS: Bench Trial previously scheduled for
                                    10/5/2020 is rescheduled for 1/4/2021 at 9:00 AM in Orlando Courtroom 4B before
                                    Judge Paul G. Byron. Final Pretrial Conference previously scheduled for 9/22/2020 is
                                    rescheduled for 12/15/2020 at 3:00 PM in Orlando Courtroom 4B before Judge Paul
                                    G. Byron. (GNB) copies e-mailed (Entered: 08/19/2020)
           08/19/2020           67 RESPONSE re 63 Notice of filing supplemental authority filed by Revival Chiropractic
                                   LLC. (Laderman, Alyson) (Entered: 08/19/2020)
           08/20/2020                 Reset deadlines: Replies due by 8/21/2020. (ARJ) (Entered: 08/20/2020)
           08/21/2020           68 Joint PRETRIAL statement by Revival Chiropractic LLC. (Laderman, Alyson)
                                   Modified on 8/24/2020 (MEJ). (edited docket text) (Entered: 08/21/2020)
           08/26/2020           69 MOTION for Reconsideration re 47 Order, or in the Alternative, For a Stay of
                                   Proceedings Pending Ruling by the Florida Supreme Court or in the alternative for 28
                                   U.S.C. §1292(B) Certification by Allstate Insurance Company, Allstate Property and
                                   Casualty Insurance Company. (Attachments: # 1 Exhibit A)(Valeta, Peter) Modified
                                   docket text on 8/27/2020 (MEJ). (Entered: 08/26/2020)
           08/31/2020           70 RESPONSE in Opposition re 69 MOTION for Reconsideration re 47 Order, or in the
                                   Alternative, For a Stay of Proceedings Pending Ruling by the Florida Supreme Court or
                                   in the alternative for 28 U.S.C. §1292(B)Certification filed by Revival Chiropractic
                                   LLC. (Attachments: # 1 Exhibit Composite "A" - case law in support, # 2 Exhibit "B" -
                                   case law in support, # 3 Exhibit "C" - case law in support)(Laderman, Alyson)
                                   (Entered: 08/31/2020)
           09/01/2020           71 MOTION for Miscellaneous Relief, specifically Leave to File Supplemental
                                   Memorandum of Law and New Evidence in Support of Motion for Class Certification
                                   by Revival Chiropractic LLC. (Attachments: # 1 Exhibit A - Correspondence to
                                   Counsel)(Laderman, Alyson) (Entered: 09/01/2020)
           09/02/2020           72 ENDORSED ORDER denying without prejudice 71 Motion for Leave to File.
                                   Plaintiff is directed to withdraw the earlier motion and submit an amended
                                   motion that complies with the local rules and the Federal Rules of Civil
                                   Procedure. Signed by Judge Paul G. Byron on 9/2/2020. (CPH) (Entered:
                                   09/02/2020)
           09/02/2020           73 Amended MOTION for Miscellaneous Relief, specifically Amended Motion for Leave
                                   to File Supplemental Memo of Law and Evidence in Support of Motion for Class
                                   Certification by Revival Chiropractic LLC. (Laderman, Alyson) (Entered: 09/02/2020)
           09/02/2020           74 NOTICE of withdrawal of motion by Revival Chiropractic LLC re 71 MOTION for
                                   Miscellaneous Relief, specifically Leave to File Supplemental Memorandum of Law
                                   and New Evidence in Support of Motion for Class Certification filed by Revival
                                   Chiropractic LLC Pursuant to D.E. 72 (Laderman, Alyson) (Entered: 09/02/2020)
           09/02/2020           75 RESPONSE in Opposition re 73 Amended MOTION for Miscellaneous Relief,
                                   specifically Amended Motion for Leave to File Supplemental Memo of Law and
                                   Evidence in Support of Motion for Class Certification filed by Allstate Insurance
                                   Company, Allstate Property and Casualty Insurance Company. (Attachments: # 1



8 of 11                                                                                                                         2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
               Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 13 of 26 PageID 928

                                      Exhibit A)(Valeta, Peter) Modified docket text on 9/3/2020 (MEJ). (Entered:
                                      09/02/2020)
           09/02/2020           76 ENDORSED ORDER denying 73 Motion for Leave to File Amended Class
                                   Certification Motion. If Plaintiffs wish to amend their class certification motion,
                                   they must withdraw their earlier class certification motion and file an amended
                                   motion. The amended motion must comply with the page limits set forth in the
                                   local rules and the Federal Rules of Civil Procedure. Signed by Judge Paul G.
                                   Byron on 9/2/2020. (CPH) (Entered: 09/02/2020)
           09/30/2020           77 ORDER denying 69 Motion for Reconsideration / Clarification. Signed by Judge
                                   Paul G. Byron on 9/30/2020. (CPH) (Entered: 09/30/2020)
           09/30/2020           78 ORDER denying 50 Motion to Certify Class. Signed by Judge Paul G. Byron on
                                   9/30/2020. (CPH) (Entered: 09/30/2020)
           10/09/2020           79 MOTION for Leave to File a Renewed Motion for Class Certification Based Upon
                                   New Evidence by Revival Chiropractic LLC. (Laderman, Alyson) Modified event on
                                   10/13/2020 (MEJ). (Entered: 10/09/2020)
           10/18/2020           80 Amended MOTION for Leave to File a Renewed Motion for Class Certification Based
                                   Upon New Evidence by Revival Chiropractic LLC. (Laderman, Alyson) Modified
                                   event on 10/19/2020 (MEJ). (Entered: 10/18/2020)
           10/19/2020           81 ORDER denying as moot 79 Motion for Leave to File Renewed Motion for Class
                                   Certification. Plaintiff has filed an amended motion. See Doc. 80. Signed by
                                   Magistrate Judge Leslie R. Hoffman on 10/19/2020. (MKH) (Entered: 10/19/2020)
           10/22/2020           82 RESPONSE in Opposition re 80 Amended MOTION for Leave to File a Renewed
                                   Motion for Class Certification Based Upon New Evidence filed by Allstate Insurance
                                   Company, Allstate Property and Casualty Insurance Company. (Attachments: # 1
                                   Exhibit A, # 2 Exhibit B)(Valeta, Peter) (Entered: 10/22/2020)
           10/27/2020           83 MOTION for Leave to File Reply to 82 Response in Opposition by Revival
                                   Chiropractic LLC. (Laderman, Alyson) Modified event on 10/28/2020 (MEJ).
                                   (Entered: 10/27/2020)
           10/28/2020           84 RESPONSE in Opposition re 83 MOTION for Leave to File Reply to 82 Response in
                                   Opposition filed by Allstate Insurance Company, Allstate Property and Casualty
                                   Insurance Company. (Valeta, Peter) (Entered: 10/28/2020)
           11/03/2020           85 ORDER denying 83 Motion for Leave to File Reply. Signed by Magistrate Judge
                                   Leslie R. Hoffman on 11/3/2020. (MKH) (Entered: 11/03/2020)
           12/08/2020           86 REPORT AND RECOMMENDATIONS re 80 Amended MOTION for Leave to
                                   File a Renewed Motion for Class Certification Based Upon New Evidence filed by
                                   Revival Chiropractic LLC. It is RESPECTFULLY RECOMMENDED that
                                   Plaintiff's Amended Motion 80 be DENIED. Signed by Magistrate Judge Leslie R.
                                   Hoffman on 12/8/2020. (MKH) (Entered: 12/08/2020)
           12/10/2020            87 NOTICE OF RESCHEDULING HEARING (AS TO TIME ONLY): The Final Pretrial
                                    Conference previously scheduled for 12/15/2020 at 3:00 PM is rescheduled for
                                    12/15/2020 at 1:30 PM in Orlando Courtroom 4B before Judge Paul G. Byron. (GNB)
                                    copies e-mailed (Entered: 12/10/2020)




9 of 11                                                                                                                         2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida   https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
               Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 14 of 26 PageID 929

           12/10/2020           88 MOTION for Alyson Laderman, Esq. and Lawrence Kopelman, Esq. to appear
                                   telephonically by Revival Chiropractic LLC. (Laderman, Alyson) (Entered:
                                   12/10/2020)
           12/11/2020           89 ENDORSED ORDER granting 88 Motion to Appear Telephonically. The Court
                                   will hold this hearing telephonically. All counsel shall call 888-363-4735 ten (10)
                                   minutes before the hearing is set to begin. Access Code: 3126210. Security Code:
                                   121520. Signed by Judge Paul G. Byron on 12/11/2020. (GNB) copies e-mailed
                                   (Entered: 12/11/2020)
           12/15/2020           90 Minute Entry. Proceedings held before Judge Paul G. Byron: TELEPHONIC FINAL
                                   PRETRIAL CONFERENCE held on 12/15/2020. Court Reporter: Koretta Stanford
                                   (GNB)copies e-mailed (Entered: 12/15/2020)
           12/30/2020           91 NOTICE canceling Bench Trial scheduled for 1/4/2021 re 90 Telephonic Final Pretrial
                                   Conference. (GNB) ctp (Entered: 12/30/2020)
           01/06/2021           92 ORDER denying 80 Motion for Leave to File Document; adopting 86 Report and
                                   Recommendations. Plaintiff's Amended Motion for Leave to File Renewed Motion
                                   for Class Certification Based Upon New Evidence is DENIED. Signed by Judge
                                   Paul G. Byron on 1/6/2021. (CPH) (CPH). (Entered: 01/06/2021)
           01/21/2021           93 ORDER re FINAL JUDGMENT. The Clerk is DIRECTED to enter judgment
                                   according to this Order. Thereafter, the Clerk is DIRECTED to close the case.
                                   The Court retains jurisdiction to consider Plaintiff's claims for attorneys' fees and
                                   costs. Signed by Judge Paul G. Byron on 1/21/2021. (CPH) (Entered: 01/21/2021)
           01/22/2021           94 JUDGMENT in favor of Revival Chiropractic LLC against Allstate Insurance
                                   Company, Allstate Property and Casualty Insurance Company. ( Signed by Deputy
                                   Clerk) (MEJ) (Entered: 01/22/2021)
           01/28/2021           95 Unopposed MOTION for Extension of Time to File Motion for Fees and Expenses by
                                   Revival Chiropractic LLC. (Laderman, Alyson) (Entered: 01/28/2021)
           02/01/2021           96 ORDER denying without prejudice 95 Motion for Extension of Time to File
                                   Plaintiffs' Motion for Attorneys' Fees and Expenses. Signed by Magistrate Judge
                                   Leslie R. Hoffman on 2/1/2021. (MKH) (Entered: 02/01/2021)
           02/17/2021           97 NOTICE by Allstate Insurance Company, Allstate Property and Casualty Insurance
                                   Company re 94 Judgment, 77 Order on Motion for Reconsideration / Clarification, 47
                                   Order on Motion for Summary Judgment, 48 Judgment Notice of Appeal (Valeta,
                                   Peter) (Entered: 02/17/2021)
           02/17/2021           98 Renewed Unopposed MOTION for Extension of Time to File Motion for Fees and
                                   Expenses by Revival Chiropractic LLC. (Laderman, Alyson) Modified text on
                                   2/18/2021 (MEJ). (Entered: 02/17/2021)
           02/18/2021           99 NOTICE OF APPEAL as to 94 Judgment, 77 Order on Motion for Reconsideration /
                                   Clarification, 47 Order on Motion for Summary Judgment, 48 Judgment by Allstate
                                   Insurance Company, Allstate Property and Casualty Insurance Company. Filing fee $
                                   505, receipt number 113A-17903080. (Valeta, Peter) (Entered: 02/18/2021)
           02/19/2021          100 ORDER granting 98 Motion for Extension of Time. Plaintiff shall file a motion for
                                   quantification of attorneys' fees and costs, if appropriate, within fourteen (14)
                                   days after the issuance of the mandate by the United States Court of Appeals for
                                   the Eleventh Circuit. Signed by Magistrate Judge Leslie R. Hoffman on


10 of 11                                                                                                                        2/24/2021, 2:04 PM
Electronic Case Filing | U.S. District Court - Middle District of Florida     https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?875495249458308-L_1_0-1
               Case 6:19-cv-00445-PGB-LRH Document 104 Filed 02/24/21 Page 15 of 26 PageID 930

                                      2/19/2021. (MDH) (Entered: 02/19/2021)
            02/19/2021         101 TRANSMITTAL of initial appeal package to USCA consisting of copies of notice of
                                   appeal, docket sheet, order/judgment being appealed, and motion, if applicable to
                                   USCA re 99 Notice of Appeal. Eleventh Circuit Transcript information form forwarded
                                   to pro se litigants and available to counsel at www.flmd.uscourts.gov under Forms and
                                   Publications/General. (MEJ) (Entered: 02/19/2021)
            02/19/2021         102 NOTICE by Revival Chiropractic LLC re 94 Judgment, 78 Order on Motion to Certify
                                   Class Notice of Cross Appeal (Laderman, Alyson) (Entered: 02/19/2021)
            02/22/2021         103 NOTICE OF CROSS APPEAL as to 93 Order pdf, 78 Order on Motion to Certify
                                   Class by Revival Chiropractic LLC. (Laderman, Alyson) (Entered: 02/22/2021)



                                                             PACER Service Center
                                                                 Transaction Receipt
                                                                    02/24/2021 14:03:01
                                         PACER
                                                         maghern14:6149506:0 Client Code:
                                         Login:
                                                                               Search       6:19-cv-00445-
                                         Description:    Docket Report
                                                                               Criteria:    PGB-LRH
                                         Billable
                                                         9                     Cost:        0.90
                                         Pages:
                                                                               Exempt
                                         Exempt flag: Exempt                                Always
                                                                               reason:


           PACER fee: Exempt




11 of 11                                                                                                                          2/24/2021, 2:04 PM
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       93 Filed
                                          Filed02/24/21
                                                01/21/21 Page
                                                         Page16
                                                              1 of
                                                                of226
                                                                    PageID
                                                                      PageID
                                                                           843
                                                                             931




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 REVIVAL CHIROPRACTIC LLC,

                    Plaintiff,

 v.                                                      Case No: 6:19-cv-445-Orl-40LRH

 ALLSTATE INSURANCE COMPANY
 and ALLSTATE PROPERTY AND
 CASUALTY INSURANCE COMPANY,

                    Defendants.
                                         /

                                         ORDER

       Based on the Court’s Order granting Plaintiff’s Amended Motion for Summary

 Judgment and denying Defendants’ Motion for Summary Judgment (Doc. 47) and the

 Court’s Order denying Plaintiff’s Motion for Class Certification, Appointment of Class

 Representative, and Notice to Class Members (Doc. 78), it is ORDERED as follows:

       1.     The Clerk is DIRECTED to enter the following judgment by separate order:

              •     Judgment is hereby entered in favor of Plaintiff Revival Chiropractic

                    and against Defendants Allstate Insurance Company and Allstate

                    Property     and   Casualty    Insurance    Company       declaring   that

                    Defendants violated Florida law as set forth in the Court’s Order

                    dated March 5, 2020 (Doc. 47).

              •     Judgment is hereby entered in favor of Defendants on the issue of

                    class certification. Plaintiff’s claims fail to satisfy the requirements of

                    Rule 23(b)(2) or Rule 23(b)(1)(A) of the Federal Rules of Civil

                    Procedure.
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       93 Filed
                                          Filed02/24/21
                                                01/21/21 Page
                                                         Page17
                                                              2 of
                                                                of226
                                                                    PageID
                                                                      PageID
                                                                           844
                                                                             932




              •         Defendants must pay Plaintiff’s reasonable attorneys’ fees pursuant

                        to FLA. STAT. §§ 627.428 and/or 627.736(8), and the Court retains

                        jurisdiction to consider Plaintiff’s claims for attorneys’ fees and costs

                        in accordance with Rules 54(d)(2) and 54(d)(1) of the Federal Rules

                        of Civil Procedure.

       2.     Thereafter, the Clerk is DIRECTED to close the case. The Court retains

              jurisdiction to resolve any post-trial motions.

       DONE AND ORDERED in Orlando, Florida on January 21, 2021.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                                2
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page18
                                                              1 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           771
                                                                             933




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 REVIVAL CHIROPRACTIC LLC,

                      Plaintiff,

 v.                                                      Case No: 6:19-cv-445-Orl-40LRH

 ALLSTATE INSURANCE COMPANY
 and ALLSTATE PROPERTY AND
 CASUALTY INSURANCE COMPANY,

                      Defendants.
                                          /

                                          ORDER

        This cause comes before the Court on Plaintiff’s Motion for Class Certification,

 Appointment of Class Representative and Class Counsel, and Notice to Class Members

 (Doc. 50 (the “Motion”)) and Defendants’ Opposition to Plaintiff’s Motion for Certification,

 Appointment of Class Representative and Class Counsel, and Notice to Class Members

 (Doc. 59 (the “Opposition”)). Upon due consideration, Plaintiff’s Motion is due to be

 denied.

 I.     BACKGROUND

        A.     Florida’s Personal Injury Protection Statute

        Florida’s personal injury protection statute (“PIP”) requires an automobile operator

 to carry PIP insurance that provides up to $10,000 in combined medical expense and lost

 wage coverage in the event of an automobile accident. See Fla. Stat. § 627.736(1)(a). In

 turn, the PIP statute mandates that every PIP insurer reimburse the insured for “[e]ighty

 percent of reasonable expenses for medically necessary medical, surgical, X-ray, dental,

 and rehabilitative services, including prosthetic devices and medically necessary
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page19
                                                              2 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           772
                                                                             934




 ambulance, hospital, and nursing services if the individual receives initial services and

 care . . . within [fourteen] days after [a] motor vehicle accident.” See id.

         The PIP statute provides two methodologies for an insurer to calculate

 reimbursements of medical expenses: (1) the fact-dependent inquiry methodology

 prescribed under § 627.736(5)(a); and (2) the schedule of maximum charges

 methodology provided under § 627.736(5)(a)(1). See Cent. Palm Beach Physicians &

 Urgent Care, Inc. v. Infinity Auto Ins., No. 17-cv-62201, 2019 WL 3089326, at *2 (S.D.

 Fla. May 16, 2018).

         Relevant here is the latter methodology, which permits an “insurer ‘to limit

 reimbursement of medical expenses to 80 percent’ of a schedule of charges that mostly

 track Medicare rates.” Bailey v. Rocky Mountain Holdings, LLC, 889 F.3d 1259, 1262

 (11th Cir. 2018). “An insurer may limit payment . . . only if the insurance policy includes a

 notice at the time of issuance or renewal that the insurer may limit payment pursuant to

 the [S]chedule.” Fla. Stat. § 627.736(5)(a)(5). Furthermore, “[i]f a provider submits a

 charge for an amount less than the amount allowed under § 627.736(5)(a)(1), the insurer

 may pay the amount of the charge submitted.” Id.

         B.    The Subject Policy

         In 2017, Defendants Allstate Insurance Company and Allstate Property and

 Casualty Insurance Company (collectively, “Allstate”) issued separate automobile

 insurance policies to Natalie Rivera and Jazmine Padin (collectively, the “Insureds”).

 (See Docs. 26-1, 26-2). In the policies, Allstate provided notice that it would limit

 reimbursement in accordance with the Schedule set forth in § 627.736(5)(a)(1). (Doc. 26,

 ¶ 8).




                                               2
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page20
                                                              3 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           773
                                                                             935




        While the policies were in effect, the Insureds were involved in separate motor

 vehicle accidents and sought medical treatment from Plaintiff Revival Chiropractic LLC

 (“Revival”), assigning any rights and benefits under their policies to the same. (Id. ¶¶ 4–

 6). Revival then billed Allstate for the medical treatment it rendered to the Insureds. (Id. ¶

 11). In some instances, the charges submitted by Revival were less than the amounts

 allowed under the Schedule (hereinafter, “Subject Charges”). (Id.). Allstate paid 80

 percent of the Subject Charges. (Id. ¶ 16).

        On January 23, 2019, Revival initiated a putative class action against Allstate in

 state court, seeking a judgment “[d]eclaring that [Allstate] violated Florida law by paying

 only [80 percent] of the charges submitted where the charges submitted were for less

 than the amounts allowed under § 627.736(5)(a)(1). (Doc. 1-1, p. 14). On March 7, 2019,

 Allstate timely removed Revival’s action to this Court. (Doc. 1). Allstate and Revival both

 moved for summary judgment, and the Court entered an order granting summary

 judgment in Revival’s favor. (Doc. 47 (the “Order”)). Specifically, the Court concluded that

 Allstate’s practice of paying 80 percent of lower billed amounts violated the plain language

 of the PIP statute. (Id. at pp. 8–11). The Court ruled that Allstate must pay either 80

 percent of the Schedule or the full lower billed amount. (Id.).

        On April 8, 2020, Plaintiff filed the instant Motion (Doc. 50), and Defendants

 responded (Doc. 59).

 II.    STANDARD OF REVIEW

        “Questions concerning class certification are left to the sound discretion of the

 district court.” Griffin v. Carlin, 755 F.2d 1516, 1531 (11th Cir. 1985). To certify a class

 action, the moving party must satisfy a number of prerequisites. First, the movant must




                                               3
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page21
                                                              4 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           774
                                                                             936




 demonstrate the named plaintiffs have standing and the class is clearly ascertainable.

 Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012); Vega v. T-Mobile USA,

 Inc., 564 F.3d 1256, 1265 (11th Cir. 2009). Second, the putative class must meet all four

 requirements enumerated in Federal Rule of Civil Procedure 23(a). Little, 691 F.3d at

 1304. Those four requirements are “numerosity, commonality, typicality, and adequacy

 of representation.” Id. (quoting Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181,

 1188 (11th Cir. 2003)). Third, the putative class must fit into at least one of the three class

 types defined by Rule 23(b). Id.

        Certifying a class involves “rigorous analysis of the [R]ule 23 prerequisites.” Vega,

 564 F.3d at 1266 (quoting Castano v. Am. Tobacco Co., 84 F.3d 734, 740 (5th Cir. 1996)).

 This inquiry is not a merits determination, though the Court “can and should consider the

 merits of the case [only] to the degree necessary to determine whether the requirements

 of Rule 23 will be satisfied.” Id. (quoting Valley Drug, 350 F.3d at 1188 n.15).

 III.   DISCUSSION

        Plaintiff seeks to certify the following class pursuant to Federal Rule of Civil

 Procedure 23(a), (b)(1)(A), and (b)(2):

               Any and all Defendant’s insureds, and health care providers
               as assignees of Defendant’s insureds, who submitted charges
               for less than the amount allowed under Fla. Stat. §
               627.736(5)(a)1 and received payment of 80% of the charge
               rather than the full amount of the charge submitted or 80% of
               the Schedule of Maximum Charges.

 (Doc. 50, p. 5).

        Plaintiff offers no argument in support of certification under Rule 23(b)(1)(A) and

 does not seek certification under Rule 23(b)(3). Thus, the Court will only consider

 certification under Rule 23(b)(2).




                                               4
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page22
                                                              5 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           775
                                                                             937




        Rule 23(b)(2) permits class certification if “the party opposing the class has acted

 or refused to act on grounds that apply generally to the class, so that final injunctive relief

 or corresponding declaratory relief is appropriate respecting the class as a whole.” FED.

 R. CIV. P. 23(b)(2). Importantly, Rule 23(b)(2) is inapplicable “when each class member

 would be entitled to an individualized award of monetary damages.” Dukes, 564 U.S. at

 361. In other words, Rule 23(b)(2) cannot be used to circumvent the requirements of Rule

 23(b)(3), which is the proper mechanism for asserting individualized claims for money

 damages. See Dukes, 564 U.S. at 361–62; Allison v. Citgo Petroleum Corp., 151 F.3d

 402, 413 (5th Cir. 1998) (“The underlying premise of the (b)(2) class—that its members

 suffer from a common injury properly addressed by class-wide relief—‘begins to break

 down when the class seeks to recover back pay or other forms of monetary relief to be

 allocated based on personal injuries.’” (internal citations omitted)); AA Suncoast

 Chiropractic Clinic, P.A. v. Progressive Am. Ins., 938 F.3d 1170, 1172–79 (11th Cir. 2019)

 (denying class certification under Rule 23(b)(2) wherein healthcare provider assignees

 sued an insurer for improper payment of PIP benefits because the plaintiffs’ requests for

 injunctive and declaratory relief were merely pretenses for obtaining monetary damages).

        However, “[m]onetary relief may be obtained in a Rule 23(b)(2) class action so long

 as the predominant relief sought is injunctive or declaratory.” Murray v. Auslander, 244

 F.3d 807, 812 (11th Cir. 2001). “‘[M]onetary relief predominates in (b)(2) class actions

 unless it is incidental to requested injunctive or declaratory relief.’” Id. (quoting Allison,

 151 F.3d at 415). The Eleventh Circuit cited to the Fifth Circuit for the specific criteria for

 determining whether monetary damages are “incidental”:

               By incidental, we mean damages that flow directly from
               liability to the class as a whole on the claim forming the basis




                                               5
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page23
                                                              6 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           776
                                                                             938




               of the injunctive or declaratory relief. . . . Ideally, incidental
               damages should be only those to which class members
               automatically would be entitled once liability to the class (or
               subclass) as a whole is established. . . . Liability for incidental
               damages should not . . . entail complex individualized
               determinations. Thus, incidental damages will, by definition,
               be more in the nature of a group remedy, consistent with the
               forms of relief intended for (b)(2) class actions.

 Id. (quoting Allison, 151 F.3d at 415). “The members of a (b)(2) class are generally bound

 together through ‘preexisting or continuing legal relationships’ or by some significant

 common trait such as race or gender.” Hammett v. Am. Bankers Ins., 203 F.R.D. 690,

 696 (S.D. Fla. 2001) (citing Holmes v. Continental Can Co., 706 F.2d 1144, 1155 n.8

 (11th Cir. 1983).

        Here, Plaintiff and the putative class are neither bound together by a legal

 relationship nor a significant common trait. Therefore, Plaintiff and the putative class “lack

 the class cohesiveness that distinguishes (b)(2) from (b)(3) actions,” which increases the

 “need for and interest in individual representation.” Hammett, 203 F.R.D. at 696 (citing

 Holmes, 706 F.2d at 1155–56).

        Nonetheless attempting to situate its class action within the scope of Rule 23(b)(2),

 Plaintiff emphasizes that the “predominant relief” requested is a declaration that

 Defendants misapplied the PIP statute in reimbursing medical provider charges. (Doc.

 50, p. 14). Plaintiff claims that the monetary damages sought (i.e., the recalculation of

 individual class members’ benefits) is “incidental” to the equitable relief requested. (Id. at

 pp. 11–18). Plaintiff also tries to obscure the monetary nature of the relief requested by

 asserting that it only asks for “the readjustment calculation and notice of that recalculation

 to class members” rather than “actual payment.” (Id. at p. 12). Defendants argue that “[a]




                                               6
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page24
                                                              7 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           777
                                                                             939




 declaration that money is owed is a Trojan horse with money damages inside.” (Doc. 59,

 p. 3).

          The Court agrees with Defendants. If Defendants are found to have violated the

 PIP statute, then Plaintiff will be entitled to recover the difference between the amount

 Defendants paid and the amount Defendants should have paid. Thus, while Plaintiff has

 an interest in obtaining a declaratory judgment that the Defendants violated the PIP

 statute, the predominant nature of the result it seeks is for money damages. See

 Hammett, 203 F.R.D. at 696–97; Hall v. Burger King Corp., No. 89-0260, 1992 U.S. Dist.

 LEXIS 18687, at *11 (S.D. Fla. Oct. 26, 1992) (finding that “the predominant relief being

 sought by the plaintiffs is money damages. . . . While plaintiffs attempt to downplay their

 request for money damages in an effort to fit under the more relaxed requirements of Rule

 23(b)(1) or (2) . . . it is almost ludicrous to assert that damages do not predominate”).

          Additionally, Plaintiff’s effort to hide its request for monetary damages behind a

 request for a “readjustment calculation and notice of that recalculation to class members”

 is unsuccessful. (Doc. 50, p. 12–13). First, Plaintiff leaves open the option for actual

 payment. (Id.) (“Even if the requested relief were for actual payment of the unreimbursed

 amounts due each class member, rather than simply the readjustment calculation and

 notice of that recalculation to class members, such relief would still be incidental to the

 declaratory relief obtained.”). Second, it defies logic that Plaintiff or any putative class

 member would be content to do nothing after receiving notice from Defendants that they

 performed a recalculation and that they owe money. As a practical matter, most—if not

 all—of the putative class members will instigate actions to collect the amount owed from

 Defendants upon receipt of such notice.




                                              7
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page25
                                                              8 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           778
                                                                             940




        Moreover, Plaintiff asserts that monetary relief would not involve complex

 individualized determinations. (Id. at pp. 11–18). Plaintiff states that Defendants can

 “easily and formulaically” recalculate claims in a “purely ministerial” fashion, as

 demonstrated by Defendants’ Notice of Removal and Motion for Summary Judgment. (Id.

 at pp. 13–14, 18). Defendants deny the existence of a uniform method of determining

 entitlement to PIP benefits, noting that its Notice of Removal and Motion for Summary

 Judgment merely show the gross amount in controversy rather than class members’

 actual entitlement to benefits. (Doc. 59, p. 14). Defendants assert that class members’

 claims are highly individualized and that its methodology of paying lower billed amounts

 is “only one component of the entire adjusting process.” (Id. at pp. 15–16).

        The Court recognizes that Defendants’ previous filings address the amount in

 controversy rather than entitlement to benefits. Determining class members’ entitlement

 to benefits would involve consideration of the various defenses available to Defendants

 in each individual case, such as the existence of a prior settlement or judgment, fraudulent

 or unlawful treatment by a medical provider, exhaustion of benefits, or the lack of a pre-

 suit demand. (See id. at pp. 16–18). While these individualized determinations may not

 be particularly complicated, this type of case-by-case inquiry is not the type of “incidental”

 damages envisioned by Rule 23(b)(2). See, e.g., Allison, 151 F.3d at 415 (noting that

 demands for back pay under Title VII and statutorily mandated damages awards

 constitute incidental damages); Fair Hous. Ctr. of Cent. Ind. v. Rainbow Realty Grp., No.

 1:17-cv-178, 2020 U.S. Dist. LEXIS 53084, at *14–16 (S.D. Ind. Mar. 27, 2020) (stating

 that claims for actual, compensatory, and consequential damages cannot be certified

 under Rule 23(b)(2) but that a claim for class-wide statutory damages under the Truth in




                                               8
Case
 Case6:19-cv-00445-PGB-LRH
       6:19-cv-00445-PGB-LRHDocument
                             Document104
                                       78 Filed
                                          Filed02/24/21
                                                09/30/20 Page
                                                         Page26
                                                              9 of
                                                                of926
                                                                    PageID
                                                                      PageID
                                                                           779
                                                                             941




 Lending Act, which flows “directly to class members without individual calculations,” can

 be certified under Rule 23(b)(2)).

          Furthermore, Plaintiff’s request for declaratory relief is equivalent to a request for

 a declaration of liability, making class certification under Rule 23(b)(2) inappropriate.

 Hammett, 203 F.R.D. at 697 (citing Powers v. Government Employees Ins. Co., 192

 F.R.D. 313, 318 (S.D. Fla. 1998)); see Suncoast, 938 F.3d at 1172–79 (stating that

 certification under Rule 23(b)(2) is improper for “retrospective harm[s],” such as “lost

 money” or “a lost opportunity to get money” in insurance cases, because declaratory and

 injunctive relief prevent future harms). Thus, the Court denies class certification under

 Rule 23(b)(2).1

 IV.      CONCLUSION

          For the reasons set forth herein, the Court finds that Plaintiff failed to satisfy Rule

 23(b)(2). Therefore, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for Class

 Certification, Appointment of Class Representative and Class Counsel, and Notice to

 Class Members (Doc. 50) is DENIED.

          DONE AND ORDERED in Orlando, Florida on September 29, 2020.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties

 1     Because the Court finds that class certification is inappropriate under Rule 23(b)(2),
       there is no need for the Court to address the requirements under Rule 23(a).



                                                 9
